DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to A distillation apparatus comprising a body into which a distillation target material is introduced from an upper portion and gas is introduced from a lower portion; a rotation axis formed in up and down directions and configured to be axis-rotated in the body; a plurality of rotary cones that has a lower end fixed to an outer circumferential surface of the rotation axis and a horizontal-direction diameter being widened toward an upper end; and at least one fin formed on a lower surface of each the plurality of rotary cones to extend in a direction toward the lower end of the plurality of rotary cones from the upper end of the plurality of rotary cones, and formed at an angle of 300 to 600 with respect to the lower surface of the plurality of rotary cones in a rotation direction of the plurality of rotary cones.
The closest prior art of record is Craig (US 4,995,945) as applied in the 102 and 103 rejections set forth in the Non-Final Rejection mailed 6/23/2020.
Craig fails to teach or suggest the claimed at least one fin formed on a lower surface of each the plurality of rotary cones to extend in a direction toward the lower end of the plurality of rotary cones from the upper end of the plurality of rotary cones, and formed at an angle of 300 to 600 with respect to the lower surface of the plurality of rotary cones in a rotation direction of the plurality of rotary cones. There is no prior art of record which cures the deficiencies of Craig.
In view of the above, claim 1 and its dependents are novel and non-obvious over the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772